         Case 1:18-cv-11493-GBD-SN Document 1 Filed 12/10/18 Page 1 of 12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

In re:

            TERRORIST ATTACKS ON               03-MDL-170 (GBD)(SN)
            SEPTEMBER 11, 2001


THOMAS ADAMS; ROBERT
ADDOLORATO; LUIS ALVAREZ;
THOMAS BARBAGALLO; EDWARD                      XX-CV-XXXXX (GBD)(SN)
BEHRINGER; TIMOTHY BRANAN;
MARCO BURDI; MICHAEL                          SAUDI ARABIA SHORT FORM
CALABRIA; ULISES CALDERIN;                   COMPLAINT AND DEMAND FOR
CHRISTOPHER CARUSO; JOHN                            TRIAL BY JURY
CASTELHANO; RICHARD COLLAZO;
JOHN CONENNA ; FRANK
COSENTINO; MICHAEL COSTELLO;
JAMES CRONIN ; ANTHONY
CRUCIATA; MIGUEL CRUZ; LUCY
D'AMICO; RAYMOND DAVIS; COLM
DAWSON; SEAN DOWNES; MURRAY
ELLMAN; ANNETTE ESPOSITO; PAUL
FEDERICO; JAY FERRON; MARTIN
FINKELSTEIN; ANTHONY FITCH;
RAYMOND FLORIDA; MICHAEL
FRISING; ROBERT FROST; STEVEN
GATES; YVONNE GILBERT; WILLIAM
GLEESON; ELIZABETH HAAG;
STEPHEN HAAG; KEVIN HARTIGAN;
JAMES HOWARD; JULIUS INGRAM
JR.; ROBERT JORDAN; MAURICE
JOSEPH; DAVID JUDGE; DAVID
KEEVERN; PETER KOZEL; STEPHEN
KURZ; MARY ELLEN LANIGAN;
BARTOLO LENTINI; BRIAN LETO;
BYRAN LIVERPOOL; RODNEY
LIVOLSI; ELOISE MARTIN; DAVID
MARTINEZ; DENNIS MCGUIRE;
MICHAEL MILES; MICHAEL MILLER;
ROBERT MISTRETTA; ROBERT
MITARITEN; GARY MONTALBANO;
ENRICO MORENO; FREDERICK
MULLER; MICHAEL MURNANE;
JAMES NELLIS; THOMAS O’ROURKE;

                                        1
       Case 1:18-cv-11493-GBD-SN Document 1 Filed 12/10/18 Page 2 of 12



 RICHARD OGNAN; DARRELL
 OVERTON; PHILLIP PANZARELLA;
 RONALD PASTINO; JOSE PEINAN;
 RICHARD PEPE; ODALIS PEREZ;
 ROBERT PETRY; JOHN PIAZZA;
 KAREN PIAZZA; BRIAN POLLOCK;
 MICHAEL PORTEE; GERARD
 RICCIARDI; EDUARDO RIVERA;
 JOSEPH RIVERA; ROBERTO RIVERA;
 HAROLD ROBERTS; JOHN ROE;
 LOUIS RUSSO; ALAN SANDOMIR;
 JOHN SCANLON; TRACY SCATIGNO;
 JOHN SCHWARTZ; PETER SCOLARO;
 JOSUE SEPULVEDA; HAROLD SILVA;
 FREDERICK SMITH; ROGER SMITH;
 GLEN SPIDLE; JOHN SUAREZ;
 DANIEL SULLIVAN; JOSEPH
 SWANSON; RICHARD TEEMSMA;
 STEVEN TELLONE; MASON WANG;
 RONALD WOLF; JOSEPH ZUPO;

                                     Plaintiffs,

                    -against-

 KINGDOM OF SAUDI ARABIA,

                                    Defendant.



        Plaintiffs named herein by and through the undersigned counsel file this Short Form

Complaint against Defendant, the Kingdom of Saudi Arabia, arising out of the September 11,

2001 terrorist attacks (“September 11, 2001 Terrorist Attacks”), as permitted and approved by the

Court’s Order of May 3, 2017, ECF No. 3543. Each Plaintiff incorporates by reference the

specific allegations, as indicated below, of (a) the Consolidated Amended Complaint as to the

Kingdom of Saudi Arabia, ECF No. 3463, or (b) the Complaint Against the Kingdom of Saudi

Arabia, Ashton v. Kingdom of Saudi Arabia, No. 17-CV-2003 (GBD)(SN) (S.D.N.Y. Mar. 30,

2017), ECF No. 1.


                                                   2
       Case 1:18-cv-11493-GBD-SN Document 1 Filed 12/10/18 Page 3 of 12




        Upon filing this Saudi Arabia Short Form Complaint, each Plaintiff is deemed to have

adopted all factual and jurisdictional allegations of the complaint that has been joined as

specified below; all prior filings in connection with that complaint; and all prior Orders and

rulings of the Court in connection with that complaint.

                                               VENUE

         1.    Venue in this district is proper pursuant to 28 U.S.C. §§ 1391 (b)(2) and

1391(f)(1), as a substantial part of the events giving rise to the claims asserted herein occurred in

this district. Venue is also proper in this district pursuant to 18 U.S.C. § 2334(a).

                                          JURISDICTION

         2.    Jurisdiction is premised on the grounds set forth in the complaints specified

below, and further, jurisdiction of this Saudi Arabia Short Form Complaint is premised upon and

applicable to all defendants in this action:


                28 U.S.C. § 1605(a)(5) (non-commercial tort exception)

                28 U.S.C. § 1605B (Justice Against Sponsors of Terrorism Act)

                28 U.S.C. § 1330 (actions against foreign states)

               Other (set forth below the basis of any additional ground for jurisdiction and
                plead such in sufficient detail as per the FRCP): __________________________

                _________________________________________________________________

                ________________________________________________________________.




                                                  3
       Case 1:18-cv-11493-GBD-SN Document 1 Filed 12/10/18 Page 4 of 12



                                      CAUSES OF ACTION

         3.       Each Plaintiff hereby adopts and incorporates herein by reference the following

factual allegations, jurisdictional allegations, and jury trial demand in the following complaint

[check only one complaint] and the following causes of action set forth in that complaint:

               Consolidated Amended Complaint as to the Kingdom of Saudi Arabia, ECF No.
               3463 (check all causes of action that apply)

                   COUNT I – Aiding and Abetting and Conspiring with Al Qaeda to Commit the
                   September 11th Attacks upon the United States in violation of 18 U.S.C. §
                   2333(d) (JASTA).

                   COUNT II – Aiding and Abetting and Conspiring with Al Qaeda to Commit
                   the September 11th Attacks upon the United States in violation of 18 U.S.C. §
                   2333(a).

                   COUNT III – Committing Acts of International Terrorism in violation of 18
                   U.S.C. § 2333.

                  COUNT IV – Wrongful Death.

                  COUNT VI – Alien Tort Claims Act.

                   COUNT VII – Assault and Battery.

                   COUNT VIII – Conspiracy.

                   COUNT IX – Aiding and Abetting.

                   COUNT X – Intentional Infliction of Emotional Distress.

                   COUNT XII – Liability Pursuant to Restatement (Second) of Torts § 317 and
                   Restatement (Third) of Agency § 7.05: Supervising Employees and Agents.

                   COUNT XIII – Liability Pursuant to Restatement (Second) of Torts § 317 and
                   Restatement (Third) of Agency § 7.05: Hiring, Selecting, and Retaining
                   Employees and Agents.

                  COUNT XIV – 18 U.S.C. § 1962(a)–(d) – CIVIL RICO.

                   COUNT XV – Trespass.

                   COUNT XVI – Violations of International Law.



                                                  4
       Case 1:18-cv-11493-GBD-SN Document 1 Filed 12/10/18 Page 5 of 12



         Complaint Against the Kingdom of Saudi Arabia, Ashton v. Kingdom of Saudi
          Arabia, No. 17-CV-2003 (GBD)(SN) (S.D.N.Y. Mar. 30, 2017), ECF No. 1 (check
          all causes of action that apply)

                    First Cause of Action to Recover Wrongful Death Damages Pursuant to 28
                     U.S.C. § 1605B (the Justice Against Sponsors of Terrorism Act or JASTA) and
                     18 U.S.C. § 2333 et seq. (the Anti-Terrorism Act or ATA)

                    First Cause of Action to Recover Personal Injury Damages Pursuant to 28
                     U.S.C. § 1605B (the Justice Against Sponsors of Terrorism Act or JASTA) and
                     18 U.S.C. § 2333 et seq. (the Anti-Terrorism Act or ATA)

                    Second Cause of Action for Wrongful Death Damages Pursuant to State Tort
                     Law

                    Second Cause of Action for Personal Injury Damages Pursuant to State Tort Law

                    Third Cause of Action for Wrongful Death Damages Pursuant to the Alien Tort
                     Claims Act

                    Third Cause of Action for Personal Injury Damages Pursuant to the Alien Tort
                     Claims Act

         Each Plaintiff asserts the following additional theories and/or Causes of Action against
          the Kingdom of Saudi Arabia: ____________________________________________

          _____________________________________________________________________

          ____________________________________________________________________.

                               IDENTIFICATION OF PLAINTIFFS

         4.    The following allegations and information are alleged on behalf of each

individual who is bringing this claim, as indicated on Appendix 1 to this Saudi Arabia Short

Form Complaint, herein referred to as “Plaintiffs.”

                a.     The citizenship/nationality of each Plaintiff is indicated at Appendix 1 to
                       this Saudi Arabia Short Form Complaint.

                b.     Plaintiff is entitled to recover damages on the causes of action set forth in
                       this Saudi Arabia Short Form Complaint.

                c.     As indicated at Appendix 1, Plaintiff (i) is the estate representative of
                       someone who was killed as a result of the September 11, 2001 Terrorist
                       Attacks; (ii) is the surviving immediate family member of someone who was


                                                   5
       Case 1:18-cv-11493-GBD-SN Document 1 Filed 12/10/18 Page 6 of 12



                     killed as a result of the September 11, 2001 Terrorist Attacks; and/or (iii)
                     suffered physical injuries as a result of the September 11, 2001 Terrorist
                     Attacks.

                d.   For those plaintiffs with personal injury claims, as indicated in Appendix 1, on
                     or after September 11, 2001, said Plaintiff was present at the Pentagon and/or
                     the World Trade Center site and/or its surroundings and/or lower Manhattan
                     and/or at an area wherein he/she was exposed to toxins as a result of the
                     terrorist attacks and was exposed to toxins from the attacks, and/or was
                     otherwise injured, and/or as otherwise alleged, as stated specifically in
                     Appendix 1.

                e.   For those plaintiffs with personal injury and/or wrongful death claims, as
                     indicated in Appendix 1, as a direct, proximate and foreseeable result of
                     Defendant’s actions or inactions, Plaintiff or his or her decedent suffered
                     bodily injury and/or death, and consequently economic and other losses,
                     including but not limited to pain and suffering, emotional distress,
                     psychological injuries, and loss of enjoyment of life, and/or as described in the
                     Saudi Arabia Short Form Complaint, and/or as otherwise may be specified in
                     subsequent discovery proceedings, and/or as otherwise alleged in Appendix 1.

                a.   The name, relationship to the injured and/or deceased September 11 victim,
                     residency, citizenship/nationality, and the general nature of the claim for
                     each plaintiff asserting wrongful death and/or solatium claims is listed on
                     the attached Appendix 1, and is incorporated herein as allegations, with all
                     allegations of the related complaints, as specified above, deemed alleged as
                     to each Plaintiff.

                          IDENTIFICATION OF THE DEFENDANT

         5.      The only Defendant named in this Saudi Arabia Short Form Complaint is the

Kingdom of Saudi Arabia.

                              NO WAIVER OF OTHER CLAIMS

         4.      By filing this Saudi Arabia Short Form Complaint, Plaintiff(s) is/are not waiving

 any right to file suit against any other potential defendants or parties.

         5.      By filing this Saudi Arabia Short Form Complaint, Plaintiff(s) are not opting out

of any class that the Court may certify in the future.

                                         JURY DEMAND

         6.      Each Plaintiff hereby demands a trial by jury as to the claims in this action.

                                                  6
       Case 1:18-cv-11493-GBD-SN Document 1 Filed 12/10/18 Page 7 of 12




        WHEREFORE, Plaintiffs pray for relief and judgment against Defendant as set forth in

this Saudi Arabia Short Form Complaint as appropriate.



 Dated: December 7, 2018                          Respectfully submitted,

                                                  /s/ Jodi Westbrook Flowers
                                                  Jodi Westbrook Flowers, Esq.
                                                  Donald A. Migliori, Esq.
                                                  Michael Elsner, Esq. (NY Bar #ME8337)
                                                  Robert T. Haefele, Esq. (NY Bar #RH2811)
                                                  Elizabeth Smith, Esq.
                                                  John Eubanks, Esq.
                                                  MOTLEY RICE LLC
                                                  Mount Pleasant, SC 29464
                                                  Telephone: (843) 216-9000
                                                  Facsimile: (843) 216-9450
                                                  jflowers@motleyrice.com
                                                  dmigliori@motleyrice.com
                                                  melsner@motleyrice.com
                                                  rhaefele@motleyrice.com
                                                  esmith@motleyrice.com
                                                  jeubanks@motleyrice.com

                                                  COUNSEL FOR PLAINTIFFS




                                              7
           Case 1:18-cv-11493-GBD-SN Document 1 Filed 12/10/18 Page 8 of 12



                                             APPENDIX 1

             Each line below is deemed an allegation, incorporating the allegations, language, and

     references within the Saudi Arabia Short Form Complaint to which this Appendix 1 is appended

     and shall be referenced as Allegation 1 of Appendix 1 to the Saudi Arabia Short Form

     Complaint, Allegation 2 of Appendix 1 to the Saudi Arabia Short Form Complaint, etc.

                                                                                                 Nature of
                                                                                                 Claim
                      Plaintiff's                                          9/11                  (wrongful
    Plaintiff's       State of      Plaintiff's               Plaintiff's  Decedent's            death,
    Name              Residency     Citizenship/   9/11       Relationship Citizenship/          solatium,
    (alphabetical     at Filing     Nationality    Decedent's to 9/11      Nationality           personal
    by last name)     (or death)    on 9/11/2001   Full Name Decedent      on 9/11/2001          injury)
                                                                                                 personal
 1 Adams, Thomas      NY            USA                                                          injury
   Addolorato,                                                                                   personal
 2 Robert             NY            USA                                                          injury
                                                                                                 personal
 3 Alvarez, Luis      NY            USA                                                          injury
   Barbagallo,                                                                                   personal
 4 Thomas             NY            USA                                                          injury
   Behringer,                                                                                    personal
 5 Edward             NY            USA                                                          injury
   Branan,                                                                                       personal
 6 Timothy            NY            USA                                                          injury
                                                                                                 personal
 7 Burdi, Marco       NY            USA                                                          injury
   Calabria,                                                                                     personal
 8 Michael            NY            USA                                                          injury
                                                                                                 personal
 9 Calderin, Ulises   NY            USA                                                          injury
   Caruso,                                                                                       personal
10 Christopher        NY            USA                                                          injury
   Castelhano,                                                                                   personal
11 John               CT            USA                                                          injury
                                                                                                 personal
12 Collazo, Richard FL              USA                                                          injury
                                                                                                 personal
13 Conenna , John     NY            USA                                                          injury
   Cosentino,                                                                                    personal
14 Frank              NC            USA                                                          injury


                                                    8
           Case 1:18-cv-11493-GBD-SN Document 1 Filed 12/10/18 Page 9 of 12



   Costello,                                                                  personal
15 Michael            NY      USA                                             injury
                                                                              personal
16 Cronin , James     NY      USA                                             injury
   Cruciata,                                                                  personal
17 Anthony            NY      USA                                             injury
                                                                              personal
18 Cruz, Miguel       FL      USA                                             injury
                                                                              personal
19 D'Amico, Lucy      NY      USA                                             injury
                                                                              personal
20 Davis, Raymond     NY      USA                                             injury
                                                                              personal
21 Dawson, Colm       NY      USA                                             injury
                                                                              personal
22 Downes, Sean       NY      USA                                             injury
                                                                              personal
23 Ellman, Murray     NY      USA                                             injury
   Esposito,                                                                  personal
24 Annette            NY      USA                                             injury
                                                                              personal
25 Federico, Paul     NY      USA                                             injury
                                                                              personal
26 Ferron, Jay        NY      USA                                             injury
   Finkelstein,                                                               personal
27 Martin             FL      USA                                             injury
                                                                              personal
28 Fitch, Anthony     NY      USA                                             injury
   Florida,                                                                   personal
29 Raymond            NY      USA                                             injury
                                                                              personal
30 Frising, Michael   NY      USA                                             injury
                                                                              personal
31 Frost, Robert      NY      USA                                             injury
                                                                              personal
32 Gates, Steven      NY      USA                                             injury
                                                                              personal
33 Gilbert, Yvonne    SC      USA                                             injury
   Gleeson,                                                                   personal
34 William            NY      USA                                             injury
                                                                              personal
35 Haag, Elizabeth    NY      USA                                             injury
                                                                              personal
36 Haag, Stephen      NY      USA                                             injury
                                                                              personal
37 Hartigan, Kevin    NY      USA                                             injury

                                          9
          Case 1:18-cv-11493-GBD-SN Document 1 Filed 12/10/18 Page 10 of 12



                                                                              personal
38 Howard, James      NY     USA                                              injury
   Ingram jr.,                                                                personal
39 Julius             NY     USA                                              injury
                                                                              personal
40 Jordan, Robert     NY     USA                                              injury
                                                                              personal
41 Joseph, Maurice    VA     USA                                              injury
                                                                              personal
42 Judge, David       NY     USA                                              injury
                                                                              personal
43 Keevern, David     NY     USA                                              injury
                                                                              personal
44 Kozel, Peter       NY     USA                                              injury
                                                                              personal
45 Kurz, Stephen      NY     USA                                              injury
   Lanigan, Mary                                                              personal
46 ellen              NY     USA                                              injury
                                                                              personal
47 Lentini, Bartolo   NY     USA                                              injury
                                                                              personal
48 Leto, Brian        NY     USA                                              injury
   Liverpool,                                                                 personal
49 Byran              NY     USA                                              injury
                                                                              personal
50 Livolsi, Rodney    NY     USA                                              injury
                                                                              personal
51 Martin, Eloise     NY     USA                                              injury
                                                                              personal
52 Martinez, David    NY     USA                                              injury
                                                                              personal
53 Mcguire, Dennis    NY     USA                                              injury
                                                                              personal
54 Miles, Michael     NY     USA                                              injury
                                                                              personal
55 Miller, Michael    FL     USA                                              injury
   Mistretta,                                                                 personal
56 Robert             NY     USA                                              injury
   Mitariten,                                                                 personal
57 Robert             NY     USA                                              injury
   Montalbano,                                                                personal
58 Gary               NY     USA                                              injury
                                                                              personal
59 Moreno, Enrico     NY     USA                                              injury
   Muller,                                                                    personal
60 Frederick          NY     USA                                              injury

                                         10
          Case 1:18-cv-11493-GBD-SN Document 1 Filed 12/10/18 Page 11 of 12



   Murnane,                                                                   personal
61 Michael            NY     USA                                              injury
                                                                              personal
62 Nellis, James      NY     USA                                              injury
   O’rourke,                                                                  personal
63 Thomas             NY     USA                                              injury
                                                                              personal
64 Ognan, Richard     NC     USA                                              injury
                                                                              personal
65 Overton, Darrell   NY     USA                                              injury
   Panzarella,                                                                personal
66 Phillip            NY     USA                                              injury
                                                                              personal
67 Pastino, Ronald    NY     USA                                              injury
                                                                              personal
68 Peinan, Jose       NY     USA                                              injury
                                                                              personal
69 Pepe, Richard      NY     USA                                              injury
                                                                              personal
70 Perez, Odalis      NY     USA                                              injury
                                                                              personal
71 Petry, Robert      PA     USA                                              injury
                                                                              personal
72 Piazza, John       TN     USA                                              injury
                                                                              personal
73 Piazza, Karen      TN     USA                                              injury
                                                                              personal
74 Pollock, Brian     NY     USA                                              injury
                                                                              personal
75 Portee, Michael    NY     USA                                              injury
   Ricciardi,                                                                 personal
76 Gerard             NY     USA                                              injury
                                                                              personal
77 Rivera, Eduardo    NY     USA                                              injury
                                                                              personal
78 Rivera, Joseph     NJ     USA                                              injury
                                                                              personal
79 Rivera, Roberto    FL     USA                                              injury
                                                                              personal
80 Roberts, Harold    NY     USA                                              injury
                                                                              personal
81 Roe, John          NY     USA                                              injury
                                                                              personal
82 Russo, Louis       NY     USA                                              injury
                                                                              personal
83 Sandomir, Alan     NY     USA                                              injury

                                         11
           Case 1:18-cv-11493-GBD-SN Document 1 Filed 12/10/18 Page 12 of 12



                                                                               personal
 84 Scanlon, John      NY     USA                                              injury
                                                                               personal
 85 Scatigno, Tracy    NY     USA                                              injury
                                                                               personal
 86 Schwartz, John     NY     USA                                              injury
                                                                               personal
 87 Scolaro, Peter     NY     USA                                              injury
    Sepulveda,                                                                 personal
 88 Josue              NY     USA                                              injury
                                                                               personal
 89 Silva, Harold      PA     USA                                              injury
                                                                               personal
 90 Smith, Frederick   NY     USA                                              injury
                                                                               personal
 91 Smith, Roger       NY     USA                                              injury
                                                                               personal
 92 Spidle, Glen       PA     USA                                              injury
                                                                               personal
 93 Suarez, John       NY     USA                                              injury
                                                                               personal
 94 Sullivan, Daniel   FL     USA                                              injury
    Swanson,                                                                   personal
 95 Joseph             NY     USA                                              injury
    Teemsma,                                                                   personal
 96 Richard            NC     USA                                              injury
                                                                               personal
 97 Tellone, Steven    FL     USA                                              injury
                                                                               personal
 98 Wang, Mason        NY     USA                                              injury
                                                                               personal
 99 Wolf, Ronald       NY     USA                                              injury
                                                                               personal
100 Zupo, Joseph       NY     USA                                              injury




                                          12
